DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Response to Amendment
Claims 1, 4, and 13 have been amended.  Claims 7, 9-12, 14, 16, and 24 are cancelled.  Claims 1-6, 8, 13, 15, 17-23, and 25 are pending.

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered and are persuasive in terms of overcoming the grounds for rejecting independent claims 1 and 13 under §103.  However, the amendments to independent claims 1 and 13 necessitate rejections of claims 1 and 13 and all claims depending therefrom under 112(a) as set forth below. 

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  
Claim 4, lines 2-4 recites “when the trended noise power values less than the prescribed threshold,” which should read “when the trended noise power values are less than the prescribed threshold.”  
Claim 13, in line 18 recites “compare the trended noise power values,” which should read “comparing the trended noise power values.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 8, 13, 15, 17-23, and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 6-13, recites “the controller configured to … calculate a signal-to-noise ratio, wherein dynamic pressure amplitudes at pumping frequencies correspond to a signal in calculating the signal-to-noise ratio and dynamic pressure amplitudes at non-pumping frequencies correspond to noise in calculating the signal-to-noise ratio.”  Applicant’s original disclosure does not disclose that the invention may include calculating a signal-to-noise ratio as part of a system or method with reasonable clarity.  The reference to signal-to-noise ratio on page 11, lines 9-13 is not a description of the functions of the system/method of the invention.  Instead, “signal-to-noise ratio” is referenced as an analogy in describing the aspect of “noise power” that the disclosed embodiments process in order to determine the health of a pump.  Applicant’s specification explains that the pumping frequencies can be thought of as the signal in a hypothetical signal-to-noise ratio while all other frequencies can be thought of as the noise.  However, Applicant’s specification provides no express or implicit disclosure that such a signal-to-noise ratio is calculated by any of the disclosed embodiments nor does there appear to be any rationale as to why calculation of such ratio would be encompassed in a process in which only the “noise” aspect is utilized for determining pump health.  In sum, Applicant’s description of “noise power” as a hypothetical component of a hypothetical signal-to-noise ratio falls short of disclosing with reasonable clarity that the system/method includes calculating a signal-to-noise ratio. 
Claim 13 includes substantially identical limitations relating to calculating a signal-to-noise ratio and is rejected for the same reasons.
Claims 2-6 and 8 are rejected by virtue of their dependence on rejected claim 1, and claims 15, 17-23, and 25 are rejected by virtue of their dependence on rejected claim 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863